DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-13 and 15-20.  
Claims 1, 9 and 15 are distinguished from Andonieh U.S. Patent Application 20120001925 in view of Rath U.S. Patent Application 20140204102, and further in view of Azar U.S. Patent Application 20070103590. The reason for the distinction is explained in the decision by the Board on 2/3/2021 page 4. Page 4 states “we are unable to ascertain on this record how Azar teaches ‘transmitting, by a GPU queue synch control through the GPU control API, a synch command to the GPU mask device, the synch command indicating at least one processor of the one or more processors is to synchronize rendering of an image based upon receiving the transferred information from another processor,’ as recited in claim 1”, so the rejections on obviousness cannot be sustained.

Claims 2-8 are allowed because they depend on claim 1. 
Claims 10-13 are allowed, because they depend on claim 9.
Claim 16-20 are allowed, because they depend on claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616